Dueker, Judge:
The Department of Mental Health ordered for Lakin State Hospital, at Lakin, West Virginia, on November 12 and November 27, 1964 from the claimant, C. A. Robrecht Co. Inc., of Parkersburg, West Virginia, three orders of frozen foods and other vegetables, which orders were filled and delivered according to receipts taken at the hospital for the use of the patients there. The total amount of the invoices is $170.78 which has not been paid because invoices were not received by the Department prior to the end of the fiscal year 1964-65, which the Department says would have been paid if the invoices had been received in time for payment within such fiscal year. Claimant also claims interest at 6% on the account in the sum of $27.38.
The Department of Mental Health by its Director and the Attorney General filed their Answer herein admitting the validity and correctness of the claim except as to interest thereon, and agreeing to submit the claim on the pleadings.
As the facts are admittedly true, and as we are of the opinion that the failure to file the claim with the Department within the fiscal year is not sufficient to justify the State in refusing to pay an otherwise just claim, we will sustain the claim, except as to interest, which under the statute this Court cannot allow in any case unless the contract in the matter expressly provides for the payment of interest.
Wherefore, this Court awards the claimant the sum of $170.78.
Claim awarded.